    Case: 1:19-cv-00358 Document #: 83 Filed: 06/04/20 Page 1 of 7 PageID #:468




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 CHINYERE U. NWOKE,                                           )
                                                              )
                                             Plaintiff,       )    19 C 358
                                                              )
                             vs.                              )    Judge Gary Feinerman
                                                              )
 THE UNIVERSITY OF CHICAGO MEDICAL                            )
 CENTER,                                                      )
                                                              )
                                          Defendant.          )

                              MEMORANDUM OPINION AND ORDER

       This is Chinyere Nwoke’s second suit against her former employer, The University of

Chicago Medical Center (“UCMC”). Doc. 28. Last year, the court stayed this suit pending

resolution of the first suit, Nwoke v. The University of Chicago Medical Center, 16 C 9153 (N.D.

Ill.) (“Nwoke I”) (Alonso, J). Docs. 43-44. The Nwoke I court recently entered judgment in

UCMC’s favor. Because the Nwoke I judgment bars Nwoke’s claims here under the claim

preclusion doctrine, this suit is dismissed with prejudice.

                                           Background

       Nwoke filed Nwoke I in September 2016, alleging that UCMC violated Title VII of the

Civil Rights of 1964, 42 U.S.C. § 2000e et seq., and the Family and Medical Leave Act

(“FMLA”), 29 U.S.C. § 2601 et seq. Nwoke I, ECF No. 1. The Nwoke I court recently granted

summary judgment to UCMC on those claims. Nwoke I, ECF Nos. 434-435 (reported at 2020

WL 1233829 (N.D. Ill. Mar. 13, 2020)).

       During the pendency of Nwoke I, Nwoke moved for leave to amend her complaint to

make new factual allegations and to add a Title VII hostile work environment claim, a Title VII

race- and retaliation-based harassment claim, and an intentional infliction of emotional distress



                                                  1
    Case: 1:19-cv-00358 Document #: 83 Filed: 06/04/20 Page 2 of 7 PageID #:469




(“IIED”) claim. Nwoke I, ECF No. 54; id., ECF No. 55 at pp. 4-42. The Nwoke I court denied

that motion on grounds of undue delay, unfair prejudice, and futility. Id., ECF No. 79, ECF No.

201 at 6-10. Nwoke later moved again for leave to amend her complaint, this time to add a pay

discrimination claim and allegations about a supervisor’s mimicry of her accent. Id., ECF No.

129; id., ECF No. 147 at pp. 9, 11, 16-17, ¶¶ 20, 31, 60-63, 70-71. The Nwoke I court denied

that motion on grounds of undue delay, unfair prejudice, and bad faith. Id., ECF No. 152; id.,

ECF No. 164 at 6-10.

       In this case, Nwoke brings claims under 42 U.S.C. § 1981, the Equal Pay Act, 29 U.S.C.

§ 206(d), the Lilly Ledbetter Fair Pay Act of 2009, and the Illinois IIED tort. Doc. 28. As with

her first suit, Nwoke alleges that she was subjected to unlawful and discriminatory treatment

while employed with UCMC. Her complaint includes many of the specific allegations and

claims that were the subject of the unsuccessful motions for leave to amend in Nwoke I.

Compare Nwoke I, ECF No. 55 at p. 5, ¶ 23 (alleging a racially discriminatory incident on

November 7, 2011), p. 33, ¶ 182 (alleging that she did not receive a raise), p. 41, ¶¶ 210-211

(hostile work environment claim), p. 42, ¶¶ 217-219 (IIED claim); id., ECF No. 129; id., ECF

No. 147 at pp. 9, 11, ¶¶ 20, 31 (alleging that a supervisor mimicked her accent), pp. 16-17, ¶¶ 60-

63, 70-71 (pay discrimination claim); and id., ECF No. 141 at 4 (describing allegations that

UCMC employees sought legal advice about her and physically chased her), with Doc. 28 at ¶ 11

(alleging the same November 7, 2011 incident), ¶¶ 17-18 (alleging that UCMC executives sought

legal advice about her), ¶ 19 (alleging that UCMC executives “took turns to physically pursue

Nwoke on hospital hallways”), ¶ 20 (alleging that “Nwoke’s supervisor … mimicked Nwoke’s

accent”), ¶ 28 (alleging that she was denied promotions), ¶¶ 32-34 (hostile work environment

claim), ¶¶ 30, 35-36 (pay discrimination claim), ¶¶ 37-40 (IIED claim).




                                                2
    Case: 1:19-cv-00358 Document #: 83 Filed: 06/04/20 Page 3 of 7 PageID #:470




                                              Discussion

        UCMC argues that the Nwoke I judgment precludes the claims she brings here. Because

UCMC’s argument implicates the preclusive effect of a federal judgment in a federal question

case, the federal law of claim preclusion applies. See Taylor v. Sturgell, 553 U.S. 880, 891

(2008) (“For judgments in federal-question cases … federal courts participate in developing

uniform federal rules of res judicata … .”) (internal quotation marks and alteration omitted). The

claim preclusion doctrine provides that “a final judgment forecloses successive litigation of the

very same claim, whether or not relitigation of the claim raises the same issues as the earlier

suit.” Id. at 892 (internal quotation marks omitted). Claims that “were, or could have been,

decided in a prior suit” are precluded, “so long as there is (1) an identity of the parties or their

privies; (2) an identity of the cause of action; and (3) a final judgment on the merits.” United

States ex rel. Conner v. Mahajan, 877 F.3d 264, 271 (7th Cir. 2017) (alteration and internal

quotation marks omitted). All three requisites of claim preclusion are present here.

        Identity of Parties. The parties are the same in both cases: Nwoke and UCMC.

        Identity of Causes of Action. Whether there is an identity of causes of action between

two suits depends on “whether the claims arise out of the same set of operative facts or the same

transaction.” Kilburn-Winnie v. Town of Fortville, 891 F.3d 330, 333 (7th Cir. 2018) (quoting

Bernstein v. Bankert, 733 F.3d 190, 226 (7th Cir. 2013)). For this requirement to be satisfied, the

claims in the two suits must be “based on the same, or nearly the same, factual allegations arising

from the same transaction or occurrence.” Bernstein, 733 F.3d at 226 (internal quotation marks

omitted). UCMC argues that there is a shared identity of the causes of action because both suits

turn on the mistreatment Nwoke allegedly suffered during her employment with UCMC. Doc.

79 at 8; Doc. 81 at 3. Nwoke cursorily asserts that the relief sought and causes of action differ




                                                   3
     Case: 1:19-cv-00358 Document #: 83 Filed: 06/04/20 Page 4 of 7 PageID #:471




between the two suits, but she fails to explain her position or cite supporting case law. Doc. 78

at 1-3.

          As this court noted when staying this case, Doc. 44, and as detailed in the Background

section, while the legal theories Nwoke pursues here differ from those she pursued or attempted

to pursue in Nwoke I, the underlying factual allegations are largely identical. As noted, the crux

of both suits is the discriminatory treatment that Nwoke allegedly endured while employed at

UCMC. It follows that there is an identity of the causes of action in both cases. See Barr v. Bd.

of Trs. of W. Ill. Univ., 796 F.3d 837, 840 (7th Cir. 2015) (“Yes, the second case is a little

different from the first in that it complains about age discrimination and presents a different

theory of retaliation. Yes, [the plaintiff] needed to get her right-to-sue letter before she could

bring claims in the second suit. But both suits arise out of the same main event: the [employer]’s

decision not to retain [the plaintiff] on its faculty.”); Czarniecki v. City of Chicago, 633 F.3d 545,

550 (7th Cir. 2011) (“Because both of [the plaintiff’s] federal claims and [her] new state-law

claims are based on the same set of factual allegations as [her] § 1983 claim, res judicata bars

[the plaintiff’s] Title VII claim and [her] state-law claims.”).

          Granted, some of Nwoke’s factual allegations in this case appear not to have been

presented in the operative complaint or any of the proposed amended complaints in Nwoke I.

Doc. 28 at ¶¶ 15-16 (alleging that Nwoke’s coworker prevented her from putting her approved

hours on the schedule); ¶¶ 21-22 (alleging that UCMC’s Executive Director wrote in emails that

she may “kill or fire” Nwoke and that she had a long fuse with Nwoke and had reached her

limit), ¶ 24 (alleging that Nwoke “feared that her coworker added poison to [her] food” on

January 17, 2016), ¶ 29 (alleging that UCMC denied Nwoke’s request to be transferred out of a

Senior Executive and Chief Nursing Officer’s department). But the claims in the two suits still




                                                  4
    Case: 1:19-cv-00358 Document #: 83 Filed: 06/04/20 Page 5 of 7 PageID #:472




share a set of core operative facts, as they turn on Nwoke’s allegations of broad and wide-

ranging mistreatment she experienced while employed at UCMC. Nwoke I, ECF No. 141 at 3

(“A 13-hour deposition is not enough for Plaintiff to narrate everything that was done to [her]

… .”). Thus, despite Nwoke’s pleading certain factual allegations here that she did not plead or

attempt to plead in Nwoke I, the identity of causes of action component of claim preclusion is

still satisfied. See Herrmann v. Cencom Cable Assocs., Inc., 999 F.2d 223, 226 (7th Cir. 1993)

(“If the plaintiff here had had an employment contract which protected her from being fired

without cause, and she claimed that she was fired in violation both of the contract and of Title

VII, these two claims would be the same claim for purposes of res judicata because, although

they would not have the identical elements, the central factual issue would be the same in the

trial of each of them.”); see also Huon v. Johnson & Bell, Ltd., 757 F.3d 556, 559 (7th Cir. 2014)

(holding that there was an identity of claims under Illinois claim preclusion law because the

claims in the two suits arose from connected transactions, even though the second suit “add[ed]

allegations relating to salary and promotions that were not mentioned” in the first suit, as the

“allegations ar[o]se out of the same facts underlying the [first] suit—[the plaintiff’s] job

conditions … and … discharge”). This conclusion is bolstered by the fact that Nwoke referenced

many of those factual allegations in opposing an earlier summary judgment motion in Nwoke I.

See Nwoke I, ECF No. 206 at ¶¶ 1, 42 (referencing the “kill or fire” email), ¶ 51 (referencing the

“long fuse” email); ¶ 79 (stating that her coworker prevented her from putting her approved

hours on the schedule); id., ECF No. 207 at ¶ 18 (referencing the “kill or fire” email), ¶ 20

(referencing the “long fuse” email), ¶ 44 (referencing her request to be transferred out of the

department). In any event, Nwoke surely could have asserted those other allegations in Nwoke I,

so claim preclusion applies regardless of whether she in fact did so. See Nayak v. Farley, 763 F.




                                                  5
    Case: 1:19-cv-00358 Document #: 83 Filed: 06/04/20 Page 6 of 7 PageID #:473




App’x 570, 572 (7th Cir. 2019) (“[T]he [claim preclusion] doctrine bars not only claims actually

decided in the prior suit, but also all other claims that could have been brought.”); Matrix IV, Inc.

v. Am. Nat’l Bank & Tr. Co. of Chi., 649 F.3d 539, 547 (7th Cir. 2011) (“The doctrine of res

judicata bars not only those issues actually decided in the prior suit, but all other issues which

could have been brought.”) (alteration and internal quotation marks omitted); Highway J Citizens

Grp. v. U.S. Dep’t of Transp., 456 F.3d 734, 743 (7th Cir. 2006) (“[R]es judicata bars not only

those issues which were actually decided in a prior suit, but also all issues which could have been

raised in that action.”) (internal quotation marks omitted).

       Final Judgment on the Merits. Under federal law, a judgment is “final” for claim

preclusion purposes when “the district court has finished with the case.” Czarniecki, 633 F.3d at

549 (internal quotation marks omitted). The Nwoke I judgment certainly is final as to the claims

resolved on summary judgment. See ibid. (“There is no question that the district court’s grant of

summary judgment … has given rise to a final judgment … .”). The Nwoke I judgment also is

final as to the claims for which Nwoke sought and was denied leave to amend. See Arrigo v.

Link, 836 F.3d 787, 799 (7th Cir. 2016) (“To allow the second lawsuit to continue would render

meaningless … the district court’s denial of [the] motion for leave to amend to add the same

claims [in the first lawsuit]. … [I]t is widely accepted that appeal is the plaintiff’s only recourse

when a motion to amend is denied as untimely.”) (internal quotation marks omitted); see also

Hatch v. Trail King Indus., Inc., 699 F.3d 38, 45-46 (1st Cir. 2012) (“It is well settled that denial

of leave to amend constitutes res judicata on the merits of the claims which were the subject of

the proposed amended pleading.”) (internal quotation marks omitted); Prof’l Mgmt. Assocs., Inc.

v. KPMG LLP, 345 F.3d 1030, 1032 (8th Cir. 2003) (similar); N. Assurance Co. of Am. v. Square




                                                  6
    Case: 1:19-cv-00358 Document #: 83 Filed: 06/04/20 Page 7 of 7 PageID #:474




D Co., 201 F.3d 84, 88 (2d Cir. 2000) (“Where the plaintiff is seeking to add additional claims

against the same defendant and leave to amend is denied, claim preclusion is appropriate.”).

       Because all three requirements of claim preclusion are satisfied, the Nwoke I judgment

precludes Nwoke’s claims here.

                                          Conclusion

       This suit is dismissed with prejudice. See Bernstein, 733 F.3d at 224 (“[A] dismissal on

res judicata grounds … is a dismissal with prejudice.”) (emphasis omitted). Judgment will be

entered in UCMC’s favor.



June 4, 2020                                        ____________________________________
                                                          United States District Judge




                                                7
